Ms. Laura Lasiter Personnel Director City of North Little Rock P. O. Box 5757 North Little Rock, Arkansas 72119
This is in response to your request for an opinion regarding the Arkansas Freedom of Information Act ("FOIA") which is codified as Ark. Stat. Ann. 12-2801 et seq. (Repl. 1979 and Cum. Supp. 1985), as amended by Act 49 of 1987.  Specifically, you wish to know if your denial of access to a personnel file is consistent with the Act.
The answer to your question is no.  However, I do believe that portions of the personnel file submitted with your request should be sanitized prior to release.
Act 49 of 1987 created an additional exemption within the FOIA for certain employment records.  Subsection (b) of Ark. Stat. Ann. 12-2804 has been amended in pertinent part to read as follows:
   (b)  It is the specific intent of this Section that the following shall not be deemed to be made open to the public under the provisions of this Act: . . . personnel records to the extent that disclosure would constitute a clearly unwarranted invasion of personal privacy.  Provided, however, that all employee evaluation or job performance records, including preliminary notes and other materials, shall be open to public inspection only (1) upon final administrative resolution of any suspension or termination proceeding at which such records form a basis for the decision to suspend or terminate the employee, and (2) if there is a compelling public interest in their disclosure.
The above language exempts two types of information:  that which, if disclosed, would constitute a clearly unwarranted invasion of personal privacy; and employee evaluation or job performance records.
Upon examination of the records submitted for review, it is my opinion that information regarding the subject's marital status, payroll deductions, social security number, credit union statements, insurance coverage and similar records would divulge intimate financial details and should be excised on the basis that they would constitute an unwarranted invasion of privacy.  This information should be excised prior to releasing the file for public inspection and copying.
Additionally, the file in question contains several employee evaluation forms. These are protected from disclosure, unless they form the basis for a decision to suspend or terminate the subject and all administrative appeals have been exhausted.
I do not believe that the remaining information would rise to the level of an unwarranted invasion of personal privacy.  This information should therefore be made available for public information and copying in accordance with the provisions of the Freedom of Information Act.
Should this issue again arise, I am enclosing a copy of Opinion No. 87-115 which includes the guidelines used by this office in determining whether the release of information would constitute an unwarranted invasion of privacy for purposes of the FOIA.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.